DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendments
Claims 21-43 are canceled. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2018/0277909 A1).
Regarding claims 1-2 & 20, Harada teaches an electrochemical cell ([0022]) comprising:		a positive electrode ([0022]);										a negative electrode ([0022]); 							
Regarding claim 3, Harada teaches the solid state electrolyte of claim 1, wherein the solid state electrolyte is separator film having a film thickness preferably ranging from 0.1 µm to 8 µm ([0185] & [0190]), and the ionically conductive ceramic material has median particle size that is less than or equal to 40% of the film thickness when separator film thickness is on the higher end of the above cited range (Fig. 2; [0080]-[0082]).
Regarding claim 4, Harada teaches the solid state electrolyte of claim 3 but is silent as to the standard deviation of the median particle size being less than or equal to one percent of the median particle size.											The standard deviation formula is given by: [Σ(X-Xm)2 / N ]1/2 (where Xm is the median particle size and N is the number of ionically conductive inorganic particles in Harada’s solid state electrolyte. From fig. 2 of Harada, the median particle size can be estimated to be between about 0.1 µm and 0.2 µm. Furthermore, form the standard deviation formula, the standard deviation of the median particle size is less than or equal to one percent of the median particle size when the value of the denominator in the standard deviation formula is at least 10 times greater than the value of the numerator in the formula. However, based on the particle size 
Regarding claim 5, Harada teaches the solid state electrolyte of claim 3, wherein the ionically conductive ceramic material has particle size distribution that is bi-modal ([0044], [0058] & [0061]), the ionically conductive ceramic material includes a first set of particles (i.e first inorganic solid particles) having first median particle size defining a first mode of the particle size distribution, the first median particle size being less than or equal to 40% of a film thickness of 8 µm (Fig. 2; [0044] & [0058]), and the ionically conductive ceramic material includes a second set of particles (i.e second inorganic solid particles) having second median particle size defining a second mode of the particle size distribution, the second median particle size being less than or equal to 20% of a film thickness of 8 µm (Fig. 2; [0044] & [0061]); and wherein the first set of particles more preferably provides for 25 wt% to 75 wt% of the total weight of the ionically conductive ceramic material with the second set of particles providing the balance ([0038]) which reads on the presently claimed weight ratio of 66.6 : 33.3.
Regarding claim 11, Harada teaches the solid state electrolyte of claim 1, wherein the ionically conductive ceramic material is mixed with the ionically conductive polymer in such a way that both material are interspersed throughout the mixture (Fig. 8).
 Regarding claims 12-13, Harada teaches a solid state electrolyte that is configured to be combined with an active material to form an electrode of an electrochemical cell that includes a solid state electrolyte separator having a separator thickness preferably ranging from 0.1 µm to 8 µm ([0011]-[0012], [0185] & [0190]), the solid state electrolyte comprising a mixture of an 
Regarding claim 14, Harada teaches the solid electrolyte of claim 12, wherein the ionically conductive ceramic material has median particle size that is less than or equal to 20% of the film thickness when separator film thickness is on the higher end of the above cited range (Fig. 2; [0080]-[0082]).
Regarding claim 15, Harada teaches the solid state electrolyte of claim 12 but is silent as to the standard deviation of the median particle size being less than or equal to one percent of the median particle size.											The standard deviation formula is given by: [Σ(X-Xm)2 / N ]1/2 
Regarding claim 16, Harada teaches the solid state electrolyte of claim 14, wherein the ionically conductive ceramic material has particle size distribution that is bi-modal ([0044], [0058] & [0061]), the ionically conductive ceramic material includes a first set of particles (i.e first inorganic solid particles) having first median particle size defining a first mode of the particle size distribution, the first median particle size being less than or equal to 40% of a film thickness of 8 µm (Fig. 2; [0044] & [0058]), and the ionically conductive ceramic material includes a second set of particles (i.e second inorganic solid particles) having second median particle size defining a second mode of the particle size distribution, the second median particle size being less than or equal to 20% of a film thickness of 8 µm (Fig. 2; [0044] & [0061]); and wherein the first set of particles more preferably provides for 25 wt% to 75 wt% of the total weight of the ionically conductive ceramic material with the second set of particles providing the balance ([0038]) which reads on the presently claimed weight ratio of 66.6 : 33.3.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2018/0277909 A1), as applied to claims 1-5, 11-16 & 20 above, and further in view of Yoon (“ Salt complex formation in atactic poly(propylene oxide): chain conformation and structure effects on ionic conduction”).
Regarding claim 7, Harada teaches the solid state electrolyte of claim 1, but is silent as to the polymer being atactic polypropylene oxide.								However, it would have been obvious to one of orindary skill in the art, before the effective filing date of the present invention, to use an atactic polypropylene oxide as the ionically conductive polymer because complexes of atactic polypropylene oxide and salt have comparable ionic conductivity to that of PEO as taught by Yoon (Page 19/129) 

Claims 8 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2018/0277909 A1), as applied to claims 1-5, 11-16 & 20 above, and further in view of O’Neill (US 2020/0321653 A1).
Regarding claims 8 & 19, Harada teaches the solid state electrolyte of claims 1 & 12, respectively, but is silent as to the mixture including an ionically conductive coupling agent that is configured to improve the surface area contact between the ionically conductive ceramic material and the ionically conductive polymer.								O’Neill teaches a solid state electrolyte comprising a mixture of an ionically conductive ceramic material, an ionically conductive polymer and an ionically conductive coupling agent that is configured to improve the surface area contact between the ionically conductive ceramic material and the ionically conductive polymer ([0015] & [0049]).						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an ionically conductive coupling agent that is configured to improve the surface area contact between the ionically conductive ceramic material and the ionically conductive polymer in Harada’s mixture in order to improve adhesion and interface conductivity between the ionically conductive ceramic material  and the ionically conductive polymer as taught by O’Neill ([0049]). 

Claims 9-10 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2018/0277909 A1), as applied to claims 1-5, 11-16 & 20 above, and further in view of Ahn (US 2018/0254523 A1)
Regarding claims 9-10 & 17-18, Harada teaches the solid state electrolyte of claims 1 & 12, respectively, wherein the ionically conductive polymer can include polyethylene oxide (PEO) but is silent as to the molecular weight of the polymer.						Ahn teaches a solid state electrolyte comprising a mixture of an ionically conductive ceramic material and an ionically conductive polymer such as PEO, wherein the molecular weight of the polymer ranges from 50,000 to 5,000,000 g/mol ([0012]-[0029]; Claim 2).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a molecular weight ranging from 50,000 to 5,000,000 g/mol for PEO as an ionically conductive polymer of the solid state electrolyte in view of its suitability for the same intended purpose (i.e forming a solid state electrolyte for a lithium battery). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Harada (US 2018/0277909 A1), does not fairly teach or suggest a particle size distribution that is tri-modal, wherein the ionically conductive ceramic particles include first, second and third sets of particles each set providing a specific weight of the ionically conductive ceramic material as instantly claimed in claim 6.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727